DETAILED ACTION

This Office Action for U.S. Patent Application No. 16/822,272 is responsive to communications filed on 08/02/2021, in reply to the Final Rejection of 04/28/2021. Currently, claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2020 has been entered.

Response to Arguments
In regard to claim 1, the Applicant submits that the claim has been amended to clarify the subject matter such that the limitations now include “an infrared-transparent surface having first and second sides and having an opening therethrough, the opening configured to receive a lens of a camera module” and “an infrared-blocking member disposed within the opening and directly coupled to the infrared-transparent surface.” As discussed in the Applicant-Initiated Interview held 07/29/2021, the specification of “an opening therethrough” in the claim limitations specifies that the infrared-transparent surface has an opening in a manner such as a hole, which opens through both sides of the surface, and receives the lens of the camera module, rather than the covered bubble-like opening taught by Stein, and shown in Stein Fig. 3. As such, the Examiner respectfully agrees. Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 13 and 15, the Applicant submits that these claims contain similar limitations to those presented in the independent claim 1, and as such, are in condition for allowance for similar reasons. The Examiner respectfully agrees. As such, the rejections of claims 13 and 15 shall also be withdrawn for similar reasons to those discussed above with regard to claim 1.

In regard to claims 2-12, 14, and 16-22, these claims are either directly or indirectly dependent upon the independent claims discussed above. As such, since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome the claim rejections, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.


Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to “an infrared-transparent surface having first and second sides and having an opening therethrough, the opening configured to receive a lens of a camera module” and “an infrared-blocking member disposed within the opening and directly coupled to the infrared-transparent surface.”

The closest prior art of reference, Stein et al. (U.S. Publication No. 2020/0195816), discloses a compact digital camera and IR illuminator apparatus, including IR illuminators arranged adjacent to a digital camera, with a single cover positioned to cover the at least one IR LED and the camera lens. Fig. 3 of Stein shows this cover, including portions which cover the camera 205a as well as the IR LEDs at portions 203. However, Stein does not expressly disclose to “an infrared-transparent surface having first and second sides and having an opening therethrough, the opening configured to receive a lens of a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488